PER CURIAM.
When Kuhnheim fell, there had been no occasion for him to set the brake, but only to try it. Except in or after setting, defects in dog or ratchet could not have contributed to such a fall. Nor is it more than a possibility that a chain too long could have so contributed. Even disregarding the eyewitness’ testimony, there can be only surmise that an inefficient brake caused the fall. In this respect, the case is ruled by our decision in Burnett v. Penna. Railroad Co. (C. C. A.) 33 F.(2d) 579.
Affirmed.